From:              Caitlin Eastwood
To:                Armando Lopez
Subject:           Sensitive Information
Date:              Thursday, June 18, 2020 4:44:54 PM
Attachments:       image001.png


I needed to let you know that that I’m 12 weeks pregnant. I understand that being unmarried and
expecting is frowned upon here, but the reality of the situation is this is what I’m walking through
right now. This is obviously uncharted territory for me so I’m not sure what my next steps are
regarding sharing the news with my leader, getting FMLA & ADA paperwork incase it’s needed in the
future, etc. I’m OOO Fri 19th & Mon 22nd but will still be checking email periodically so if this needs
to be discussed in further detail please feel free to shoot me an email.



Caitlin Eastwood| Technology Assistant
Ramsey Solutions
1011 REAMS FLEMING BLVD
FRANKLIN, TN 37064-1844




  Case 3:20-cv-00628 Document 35-4
                              26-1 Filed 05/03/21
                                         03/09/21 Page 1 of 1 PageID #: 554
                                                                        285
                                                                                                   DEFENDANT 0031
